Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed 12/16/2021, with respect to the 35 U.S.C 103(a) rejection of claims 1-6 and 9-20 as being unpatentable over Glider (U.S. Publication No. 2014/0301545) in view of Kamarju (U.S. Publication No. 2018/0034787) and further in view of Jaber (US. Publication No. 2010/0146582) and further in view of Ibrahim (U.S. Publication No. 2008/0130893); and claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glider in view of Kamarju, and further in view of Jaber, and further in view of Ibrahim and further in view of Suzuki (U.S. Publication No. 2012/0293354) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140301545 hereinafter Glider in view of U.S. Publication No. 20180034787 hereinafter Kamarju, and further in view of U.S. Publication No. 20100146582 hereinafter Jaber, and further in view of U.S. Publication no. 20150280911 hereinafter Andoni.

As per claim 1, Glider discloses:
A computer program product for facilitating processing within a computing environment (para 0004 “This invention comprises a method, system, and computer program product for performing data functions effectively on encrypted
data that normally only operate effectively on clear text.”), the computer program product comprising:
a least one computer readable storage medium readable by at least one processing circuit and storing instructions (para 0045)
for performing a method comprising:
obtaining, by a select processor, a request to perform a requested operation (para 0029 “FIG. 2 is a flow chart (200) illustrating a method for efficiently storing encrypted data using a decrypter. An encrypted data block or file, referred to herein as ciphertext, is received by a decrypter prior to storage of the ciphertext in a persistent storage device or passed to another data processing component (202). In one embodiment, the function of the decrypter is to process the received ciphertext in preparation for re-encryption and commitment of the re-encrypted data to a persistent storage device.” The 
the request including encrypted data and a protected key, the protected key to be used by the select processor on behalf of an entity unauthorized to use the protected key (para 0029 “The decrypter may receive or need to gather auxiliary information with an encrypted data block. The provided auxiliary information is required for decryption of ciphertext encoded with certain types of encryption algorithms.”):
decrypting the encrypted data using the key to obtain decrypted data (para 0030 “However, a positive response to the determination at step (208) is
followed by determining if auxiliary information is needed to decrypt the data (212). In one embodiment, the auxiliary information is block oriented, such as a logical block address and volume number where the data is stored. Similarly, in one embodiment, the auxiliary information is file oriented, such as the inode number and offset within the file where the data is stored. A positive response to the determination at step (212) is following by gathering the auxiliary information (214). However, a negative response to the determination at step (212), or after the process of gather the auxiliary information is completed at step (214), is followed by decrypting the data block using the acquired encryption key (216) and the auxiliary information where applicable.” The auxiliary information received with the encrypted data is also a key (information used to decrypt data) to decrypt the data);

para 0031 “Once ciphertext is decrypted by the decrypted the non-encrypted data block or file is prepared for persistent storage or passed to another data processing component. Following a negative response to the determination at step (204), e.g. the received data block is not encrypted, or following step (216), a data function is applied to the non-encrypted data block (218). The application of the data function may include, but is not limited to, compression, de -duplication, an anti-virus scan, an indexing scan, or any other application to the data that can only be performed on data in a non- encrypted form.”)
encrypting the resulting data to obtain encrypted resulting data; and providing the encrypted resulting data to a requestor of the request (para 0031 “As shown a positive response to the determination at step (222) results in reencryption of the decrypted ciphertext with the encryption key (224), e.g. the same acquired encryption key, and a return to step (210) for commitment of the data to storage of another data processing component.”).

Glider does not disclose:
obtaining, by a select processor from a select entity, a request the request from the selected entity
the request including a protected key

wherein encrypted is data that remains encrypted in the select entity and is not visible as clear data in the select entity

Kamarju discloses:
a request including a protected key (para 0076 “In an action 706, each host encrypts data, using the key of that host, and sends the key encrypted data to a storage system. In an action 708, each host encrypts metadata, using the key of that host, and sends the key encrypted metadata to a storage system. This could be the same or a differing storage system in various embodiments. In an action 710, each storage system decrypts the data, using the first key, as shared by the host and/or by the data security management system. In an action 710, each storage system can also decrypt the metadata, using the first key, as shared by the host and/or by the data security management system.” The host sending data and/or metadata to the storage system acts as a request for the storage system to perform an action. Fig. 4 illustrates how each key is protected within a secure data security management system with separate local memory stores.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for 
The motivation would have been to properly send a request with a relevant protected data in order to fulfill a specific requested operation. Glider in view of does 

Glider in view of Kamarju not disclose:
obtaining, by a select processor from a select entity, a request
the request from the selected entity
select processor to facilitate performing a requested operation on behalf of an entity authorized to provide the protected key to the select processor but unauthorized to use the protected key 
wherein encrypted is data that remains encrypted in the select entity and is not visible as clear data in the select entity

Jaber discloses:
select processor to facilitate performing a requested operation on behalf of
an entity authorized to provide the protected key to the select processor but unauthorized to use the protected key (para 0056 “Trusted platform module 470 may be a hardware subsystem for storing one or more encryption keys inaccessible by the operating system and any applications. One of these encryption keys may be communicated across the system bus to a specific hardware-based encryption implementation module (e.g., general purpose 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for performing data functions effectively on encrypted data of Glider in view of Kamarju to include select processor to facilitate performing a requested operation on behalf of an entity authorized to provide the protected key to the select processor but unauthorized to use the protected key, as taught by Jaber.



Glider in view of Kamarju and Jaber not disclose:
obtaining, by a select processor from a select entity, a request
wherein encrypted is data that remains encrypted in the select entity and is not visible as clear data in the select entity

Andoni discloses:
obtaining, by a select processor from a select entity, a request and the request from the selected entity (para 0020 “At step 102, a decryption server receives a request for decryption sent by a requesting entity. In an instance, the requesting entity may be the electronic device being used by the authorized recipient. In another instance, the requesting entity may be an electronic device corresponding to a trustee who is entitled to grant permission to the authorized recipient for consumption of the unencrypted electronic information. In general, the requesting entity may be one or more of the authorized recipient, the trustee and a hardware or software entity providing a service to one or more of the authorized recipient and the trustee.”)
wherein encrypted is data that remains encrypted in the select entity and is not visible as clear data in the select entity (para 0018 “In yet another example, the authorized recipient may receive the encrypted electronic information from a trustee. For example, the trustee may be a colleague of the authorized recipient. Para 0037 “Thereafter, at step 108, the decryption server decrypts the encrypted electronic information utilizing the decryption key. Subsequently, the decryption server may transmit the unencrypted electronic information to one or more of the requesting entity and the authorized recipient over a secure communication channel such as a TLS channel.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for performing data functions effectively on encrypted data of Glider in view of Kamarju and Jaber to include obtaining, by a select processor from a select entity, a request and the request from the selected entity, as taught by Andoni.



As per claim 2, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 1, wherein the requested operation comprises a compression operation and the encrypted resulting data is encrypted compressed data (Glider para 0031) and (Kamarju para 0038).

As per claim 3, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 2, wherein the encrypted compressed data is stored in storage as a back-up (Glider para 0017).

As per claim 4, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 1, wherein the requested operation comprises a decompression operation and the encrypted resulting data is encrypted decompressed data (Kamarju para 0022).

As per claim 5, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 1, wherein the obtaining, decrypting, performing the requested operation, encrypting and providing are performed by 

As per claim 6, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 1, wherein the decrypting, performing the requested operation and encrypting are performed atomically (Kamarju Fig. 1) and (Glider Fig. 1).

As per claim 9, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 1, wherein the requestor is a component of a host system coupled to the select processor, the requestor and the host system being unauthorized to use the protected key to decrypt the encrypted data (Kamarju Fig. 1) and (Glider Figs. 1 and 2, para 0029-0031). 

As per claim 10, Glider in view of Kamarju, Jaber and Andoni discloses: 
The computer program product of claim 1, wherein the protected key is requested by the requestor and used by the select processor, the select processor being separate from the requestor (Glider Figs. 1 and 2, para 0029- 0031). 

As per claim 11, Glider in view of Kamarju, Jaber and Andoni discloses:
The computer program product of claim 1, wherein the encrypting the resulting data comprises using the protected key to obtain the encrypted resulting data (Glider para 0031). 

As per claim 12, the implementation of the computer program product of claim 1 will execute the computer system of claim 12. The claim is analyzed with respect to claim 1. 

As per claim 13, the claim is analyzed with respect to claim 2. 

As per claim 14, the claim is analyzed with respect to claim 3.

As per claim 15, the claim is analyzed with respect to claim 4. 

As per claim 16, the claim is analyzed with respect to claim 10. 

As per claim 17, the implementation of the computer program product of claim 1 will execute the computer implemented method of claim 17. The claim is analyzed with respect to claim 1. 

As per claim 18, the claim is analyzed with respect to claim 2.

 As per claim 19, the claim is analyzed with respect to claim 3. 

As per claim 20, the claim is analyzed with respect to claim 4.

4. 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glider in view of Kamarju, and further in view of Jaber, and further in view of Andoni, and further in view of U.S. Publication No. 20120293354 hereinafter Suzuki. 

As per claim 7, Glider in view of Kamarju, Jaber and Andoni discloses: 
The computer program product of claim 1, wherein the protected key (Kamarju Fig. 4, para 0076)

Glider in view of Kamarju, Jaber and Andoni does not disclose: 
protected key is created using a system mask 

Suzuki discloses:
protected key is created using a system mask (para 0063 “In order to improve the error rate of results of the shape determination processing, utilizing the feature that the same processing can be repeatedly performed, shape determination is repeatedly performed for glitches generated by a state change of the same input register, and then, the final output is determined by majority processing. Particularly, at "the time of initial Key generation,” only the inputs whose outputs all become the same in response to M-times repeated processing are used for key generation. "The time of initial key generation" is a time when key information (bit sequence) is initially generated by the bit sequence generation apparatus 200 installed in the system LSI 1000. For example, it is the time when key information is initially generated in the LSI at factory shipment. In this case, the determination processing is performed M- times for each of N state changes to generate an N-bit response, and simultaneously generate an N-bit mask value.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the for performing data functions effectively on encrypted data of Glider in view of Kamarju, Jaber and Andoni to include a request including a protected key, as taught by Suzuki.
The motivation would have been to properly generate a key that is protected.

As per claim 8, Glider in view of Kamarju, Jaber and Andoni and Suzuki
discloses:
The computer program product of claim 7, wherein the system mask is
created at an initial load time (Suzuki para 0063).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491